Citation Nr: 0210952	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  01-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1942 to February 
1946.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the April 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which granted TDIU effective from 
December 30, 1999.  In July 2001, the Board remanded the case 
for further development of the effective date of that award.  
The veteran submitted additional evidence and the RO 
readjudicated the TDIU claim and found that December 30, 
1999, remained the proper effective date for TDIU.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran filed a claim for increased compensation 
based on unemployability on March 14, 2000.

3.  An April 2000 rating decision granted the veteran TDIU, 
effective as of December 30, 1999, the date of receipt of a 
claim for secondary service connection for a low back 
disability which resulted in an increase in the combined 
rating for service-connected disabilities to 70 percent.  

4.  December 30, 1999, is the earliest date on which it was 
first factually ascertainable that there had been an increase 
in the veteran's combined disabilities to 70 percent.  

5.  In June 1985, the veteran submitted a claim for increased 
compensation for his service-connected disabilities; he 
reported during an associated August 1985 VA examination that 
he had given up dairy farming two or three years earlier due 
to pain in the service-connected knee.  

6.  In September 1993, the veteran requested an increased 
evaluation of his service-connected disabilities, indicating 
that he was working driving a school bus and he had to 
discontinue doing so due to his service-connected hearing 
problems and also that he was unable to do any work due to 
his service-connected knee.  

7.  The veteran had unadjudicated claims for TDIU pending at 
the time of April 2000 rating decision, yet it was not 
factually ascertainable that the veteran was totally disabled 
by reason of service-connected disabilities at the time of 
his 1985 or 1993 previously unadjudicated TDIU claims, or at 
any time prior to December 30, 1999.  


CONCLUSION OF LAW

The requirements for an effective date earlier than December 
30, 1999, for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his attorney, argues that the proper 
effective date for the award of TDIU is in 1985, when he 
filed a claim for increased disability evaluation as well as 
for nonservice-connected pension.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claim.  Specifically, the veteran was informed 
by the RO as to the requirements to substantiate his claim in 
the Statement of the Case issued in December 2000, as well as 
in the Supplemental Statement of the Case issued in February 
2002 following the Board's remand.  In addition, the remand 
afforded the veteran the opportunity to specifically state 
what if any factors warranted an extraschedular TDIU rating 
in his case.  The veteran was given the opportunity to 
provide pertinent additional information and he did in fact 
submit additional medical opinion evidence which was 
considered by the RO in February 2002.  In addition, in 
October 2001, the RO contacted the veteran by letter and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Consequently, the Board 
finds that additional development of this matter, including 
development for a medical opinion is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Effective dates for increases in compensation, including 
TDIU, are assigned in accordance with 38 C.F.R. § 3.400(o) 
(implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Under that 
regulation, the effective date of an increase in compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  In 
disability compensation cases, an effective date may also be 
assigned as of the earliest date "on which it [was] 
factually ascertainable that an increase in disability had 
occurred, if [the] claim is received within [one] year from 
such date."  Otherwise the effective date will be the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In the present appeal, the veteran maintains that he has been 
completely disabled due to service-connected disabilities 
since 1985 when he filed his claim for an increased rating.  
In an associated VA examination report dated in June 1985, he 
reported he could not continue dairy farming due to his 
service-connected knee.  Review of the procedural history 
discloses that, in an April 2000 rating decision, the veteran 
was awarded TDIU after it was determined that: (1) with the 
addition of a low back disability as secondary to the 
service-connected knee disability his combined service-
connected disability rating was 70 percent, effective from 
December 30, 1999, (2) he had last worked full time in May 
1985 and last worked at all in 1987, (3) he had met the 
requirements of 38 C.F.R. § 4.16 as of December 30, 1999, and 
(4) he had filed for TDIU within a year of notification of 
the April 2000 rating decision in which the schedular 
requirements were met.  

Although the veteran contends that he is entitled to TDIU 
since 1985, the following discussion illustrates why, though 
he did have two unadjudicated claims pending at the time he 
filed the claim which ultimately led to the award of TDIU, 
based on the date of receipt of claim as set forth in 38 
C.F.R. § 3.400(o)(2), an effective date prior to December 30, 
1999, is not warranted.

To determine the effective date, the Board must identify both 
the date of receipt of claim and the date entitlement arose.  
38 C.F.R. § 3.400(o).  The Board will address the items in 
the record identified by the veteran which could be liberally 
construed to constitute an unadjudicated claim for TDIU.  See 
38 C.F.R. § 3.1(p) (2001). 

The veteran was examined at a VA facility in August 1985 in 
association with his claim for an increased rating.  He 
reported at that time that he had given up farming two or 
three years earlier due to service-connected knee pain and 
stiffness.  In September 1993, he filed a claim for an 
increased rating for service-connected disabilities, at which 
time he reported that he gave up his job as a bus driver due 
to service-connected hearing loss and that he could do no 
work due to his knee disability.  He did not file his TDIU 
for many years following either statement.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A.  § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The relevant procedural history is as follows.  Prior to the 
aforementioned August 1985 statement, the veteran's 
disabilities, right knee internal derangement, left ear 
hearing loss and malaria, had been rated noncompensable.  An 
October 1985 rating decision sheet reflects that, as of June 
1985, the knee was increased to 10 percent.  A December 1993 
decision rating sheet reflects that the right knee condition 
was increased to 30 percent disabling effective from 
September 1993.  

In February 2000, the RO granted an overall increased rating 
based on the December 30, 1999, claim for increase in that it 
granted service connection for arthritis of the right knee, 
with a 30 percent evaluation effective December 30, 1999.  In 
April 2000, it granted service connection for the low back 
disorder as secondary to the knee disorder, and assigned a 40 
percent rating effective December 30, 1999, the date of 
claim.  This brought the total combined rating to 70 percent, 
and TDIU was assigned in the same rating with the same 
effective date. 

The Board recognizes that the date of a VA outpatient or 
hospital examination or the date of hospital admission to a 
VA or uniformed services hospital, or the date of the 
veteran's admission to a non-VA hospital, where the veteran 
was maintained at VA expense, will be accepted as the date of 
receipt of a claim under certain circumstances.  See 38 
C.F.R. § 3.157(b)(1) (2001).  However, the cited regulation 
is predicated on claims for increase involving a prior 
allowance of a formal claim for pension or compensation, 
prior disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling.  38 C.F.R. § 3.157(b) (2001).  
Inasmuch as the veteran's 1985 and 1993 statements could 
liberally be construed as claims for TDIU, they remained 
pending at the time he filed his March 2000 claim for TDIU.  
Nonetheless, the following discussion illustrates why he has 
not demonstrated total disability at any time prior to 
December 30, 1999, either on a schedular or extraschedular 
basis, and thus, why an earlier effective date is not 
warranted.  

As previously noted, unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the claim application.  38 U.S.C.A. § 5110(a) 
(West 1991).  The effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  In disability compensation cases, an 
effective date may also be assigned as of the earliest date 
"on which it [was] factually ascertainable that an increase 
in disability had occurred, if [the] claim is received within 
[one] year from such date."  Otherwise the effective date 
will be the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

It is uncontroverted that the veteran has a history of 
claiming he had difficulty working since 1985, and that he 
the statements he made to a VA examiner in 1985 could be 
construed liberally as an unadjudicated TDIU.  See 38 C.F.R. 
§ 3.157(b)(1) (2001).  In McGrath v. Gober, 14 Vet. App. 28, 
35-36 (2000), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") found 
that a veteran who had an unadjudicated claim for 
compensation pending since 1972 could use evidence submitted 
in 1992 to support his claim for an earlier effective date 
for an original claim.  The Board notes that the veteran 
recently submitted an additional statement from Dr. Wendell 
J. Sitz, dated in 2001 indicating Dr. Sitz's opinion that the 
veteran was individually unemployable since 1985 and that his 
"condition" was static at that time.  The Board will review 
all the evidence of record to determine the proper effective 
date of the TDIU claim.

As provided by the pertinent laws and regulations, the VA 
will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2001).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2001).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4  Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2001). 

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4  Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

The Board has reviewed the record and finds that the 
preponderance of the evidence weighs against assignment of 
TDIU prior to December 30, 1999.  The Board finds that 
December 30, 1999, is the earliest date that it was factually 
ascertainable that an increase in disability had occurred 
sufficient to support a finding of total disability.  

The combined service-connected disability rating prior to 
December 30, 1999, did not include the veteran's low back 
disability.  Although the veteran indicated that he in fact 
was disabled from farming in 1985, he has also stated that he 
drove a school bus until sometime in 1987.  (See the 
veteran's TDIU claim received at the RO in March 2000.)  
Further, it is noted that in August 1985, the veteran had 
also reported that he had sought no treatment prior to his 
1985 examination.  Findings on that examination reflect mild 
to moderate disability.  Further, VA examinations in October 
1993 show moderately severe degenerative arthritis of the 
right knee but flexion was near normal.  Also, hearing was 
determined to be compensable to a 10 percent degree according 
to a mechanical application of the rating schedule.  These 
disabilities plus noncompensable malaria were the veteran's 
only service connected disabilities through September 1993.  
In 1985 he had a combined evaluation of 10 percent, and in 
September 1993, he had a combined rating of 30 percent 
disabling.  The combined rating was increased to 60 percent 
with the grant of service connection for degenerative 
arthritis of the right knee effective July 1997.  The veteran 
did not meet the schedular requirements for TDIU until 
December 30, 1999, when the grant of service connection and 
the award of a 40 percent rating for the low back disability 
increased the combined schedular rating to 70 percent.  
However, the Board must still determine whether or not he was 
entitled to a TDIU on an extraschedular basis prior to that 
time.  See 38 C.F.R. § 3.321(b)(1), 4.16(b) (2001).  

The Board recognizes that the veteran underwent very little 
treatment for his service-connected disabilities over the 
years.  Also, it is uncontroverted in the record that he did 
not work after 1987.  However, none of the treatment records, 
private records or opinions from Dr. Sitz, or VA examination 
reports show circumstances which would warrant total 
disability, including on an extraschedular basis, prior to 
December 30, 1999.  There had been no significant 
hospitalization or treatment for service-connected 
disabilities.  Outpatient treatment was primarily for 
unrelated disabilities and management of other health issues.   

Dr. Sitz has indicated that he treated the veteran for the 
lower back in November 1999, at which time he found moderate 
disability of the low back and marked collateral ligament 
instability of the right knee for a combined 35 percent 
disability rating.  In February 2000, Dr. Sitz again 
indicated that he found the knee to be 35 percent disabling.  

VA examinations in March 2000 show severe degenerative joint 
disease of the knee as well as degenerative joint disease of 
the spine.  

In August 2001, Dr. Sitz indicated he reviewed the record and 
found the veteran to be individually unemployable since 1985, 
and that his condition was static at that time.  

The Board notes that the veteran's claim for service 
connection for the low back was not filed until December 30, 
1999, when Dr. Sitz's December 1999 statement was received.  
Considering all of the evidence of record, even the 2001 
statement by Dr. Sitz, prior to December 30, 1999, an 
extraschedular evaluation is not shown to be warranted prior 
to December 30, 1999.  As to the statement by Dr. Sitz, which 
is favorable to the veteran, it is noted that it is the 
Board's responsibility to weigh the credibility and probative 
value of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  The weight to 
be accorded the various items of evidence must be determined 
by the quality of the evidence, and not necessarily by its 
quantity or source.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

Here, the RO received a letter from Dr. Sitz in which he 
indicates that the veteran's "history and records" were 
reviewed.  There is no indication of the specific records 
reviewed by the physician.  It is specifically noted that Dr. 
Sitz does not provide reasons and bases for his opinion other 
than to say the veteran's condition was static, and not 
subject to improvement in 1985.  In fact, the record shows an 
increase in disability in the March 2000 examinations.  The 
Board finds that the objective medical evidence of record 
does not support the conclusions reached by Dr. Sitz, and he 
has not given any rationale for his opinion.  When reviewing 
the evidence in its totality, despite the doctor's statement, 
the preponderance of the evidence is against Dr. Sitz's 
opinion and the record fails to show unusual circumstances to 
warrant an extraschedular evaluation or otherwise a total 
evaluation prior to December 30, 1999.  The doctor's 
conclusion is not probative since it is without a factual 
predicate in the record.  In sum, the evidence shows that the 
veteran did not evidence total disability due to service-
connected disability until December 30, 1999.  The record 
suggests that the veteran maintained his ability to function 
until his degenerative arthritis became severe as reflected 
in the VA examinations dated in March 2000 and when both a 
low back disability and the knee were considered together.  
Therefore, the Board finds that this case does not present an 
exceptional or unusual disability picture, and that there is 
no schedular or extraschedular basis for an earlier effective 
date for TDIU.  

The date of the veteran's unemployability claim can liberally 
be construed as December 30, 1999.  38 C.F.R. § 3.400(o) 
provides that the effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later, but an exception 
provides that in disability compensation cases, an effective 
date may also be assigned as of the earliest date on which it 
was factually ascertainable that an increase in disability 
had occurred, if the claim is received within one year from 
such date, otherwise the effective date will be the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1),(2).  The Court has held that 38 C.F.R. § 
3.400(o)(2) was for application only where the increase in 
disability precedes the claim, provided that the claim is 
also received within one year after the increase.  See Harper 
v. Brown, 10 Vet. App. 125 (1997).  In Harper, the Court 
rejected the veteran's argument that 38 C.F.R. § 3.400(o)(2) 
permits the assignment of an increased rating as of the date 
of the receipt of claim because the increase in disability 
did not occur until after the claim was submitted.  The Court 
found that the general rule of 38 C.F.R. § 3.400(o)(1) 
applied in that particular case because the filing of the 
claim preceded the increase.  Id. at 126, 127.  

In a recent opinion, the VA General Counsel has reiterated 
that, as explained by the Court in Harper, the effective date 
of an increased rating would be the date of the claim only if 
the claim is not received within the year following the 
increase in disability.  The opinion further held that when a 
veteran submits a claim alleging an increase in disability 
within the one year prior to VA's receipt of the claim and 
medical evidence substantiates the increased disability, the 
effective date of an award of increased disability must be 
determined based upon the facts of the particular case.  It 
was noted that the record as a whole must be analyzed for 
this purpose.  See VAOPGCPREC 12-98.

When all of the evidence is reviewed in its totality and the 
benefit of the doubt is afforded the veteran, the Board must 
conclude that there was no basis for an effective date for 
TDIU before December 30, 1999.  See Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997).  The record suggest that the veteran 
stopped working in 1987, that he had unadjudicated claims 
dating from 1985, but that it was not factually ascertainable 
that he was TDIU until December 30, 1999.  


ORDER

An effective date earlier than December 30, 1999, for 
assignment of a total disability evaluation based upon 
individual unemployability due to service-connected 
disability is denied.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

